Citation Nr: 0113283	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran had unverified active duty from March 1960 to 
November 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, wherein the veteran's claims for entitlement to an 
increased evaluation for varicose veins and entitlement for a 
TDIU were denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Increased Evaluation

The veteran contends that his service-connected varicose 
veins are more disabling than reflected in the 60 percent 
evaluation.

The VA medical examination report dated in October 1998 does 
not indicate whether the examination was of a single lower 
extremity or of both.  Since each lower extremity should be 
evaluated separately, another VA examination must be 
undertaken in order to clearly describe the severity of the 
disability as it applies to each lower extremity.

In view of the prior treatment the veteran received from the 
VA Medical Center (VAMC) in Buffalo, New York the RO should 
contact the facility to obtain any recent records regarding 
his service-connected varicose veins that are not of record.  
Since VAMC records are within the Secretary's control, and 
could reasonably be expected to be part of the record, they 
are deemed to be constructively part of the record on appeal 
and must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disabilities and that a total rating in accordance with the 
provisions of 38 C.F.R. § 4.16 (2000) is in order.  

The Board finds that the RO should provide further assistance 
by affording the veteran another VA examination.  The medical 
evidence of record shows that the veteran underwent a VA 
examination for the purpose of this appeal in October 1998.  
The record does not indicate that the October 1998 VA 
examiner, or any other recent examiner, provided an opinion 
regarding what effect the veteran's service-connected 
disabilities have on his ability to work.  In Friscia v. 
Brown, 7 Vet. App. 294 (1995), the court held that VA had a 
duty to supplement the record by obtaining an examination 
that includes such an opinion.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of health 
care providers, both VA and private who 
have treated the veteran for his service-
connected varicose veins or left knee 
since October 1998.  Of particular 
interest are records from the VAMC in 
Buffalo.  Any such records obtained should 
be associated with the claims file.  The 
RO should also obtain a copy of the 
veteran's DD-214 to be associated with the 
claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should schedule the veteran for 
VA examinations to ascertain the severity 
of his service-connected varicose veins 
and postoperative  meniscectomy of the 
left knee.  Any tests or studies deemed 
appropriate by the physicians to make this 
determination should be undertaken.  The 
examiners should be asked to review the 
evidence contained in the claims file in 
conjunction with the examination of the 
veteran.  A notation to the effect that 
this record review took place should be 
included in the examination report.  The 
examiners should render opinions regarding 
what effect each of the veteran's service-
connected disabilities has on his ability 
to work.  The examiners' reports should 
fully set forth all current complaints and 
pertinent clinical findings concerning the 
veteran's service- connected bilateral 
varicose veins, and should describe in 
detail the size and distribution of all 
lower extremity varicose veins, and note 
the presence or absence and extent of any 
pain at rest.  The report should clearly 
indicate if the findings apply bilaterally 
and, if not, report the severity of each 
lower extremity separately.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim. 

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 200 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


